DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Final Office Action is in response to an amendment filed on December 31, 2020, for the application with serial number 16/261,952

Claims 1-7 are canceled.
Claims 8-16 are added.
Claim 8-16 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims do not fall within a category of abstract idea.  In response, the Examiner points to the rejection below, which concludes that the claims are directed to a method for work support that constitutes a ‘certain method of organizing human activity’ for managing personal behavior related to task management.  The Applicant additionally submits that the claims are directed to securing a continuity of work, which, in the Examiner’s view, is also a ‘certain method of organizing human activity.’  
The Applicant additionally submits that the claims provide a practical application of the alleged abstract idea.  Specifically, the Applicant submits that securing the continuity of work is a practical application of the abstract idea.  The Examiner respectfully disagrees.  Securing the continuity of work is part of the abstract idea.  No improvement to a technology or technical field is recited in the claims.  The claims do not recite any particular steps that are rooted in computer technology to achieve the result of ‘securing the continuity of work.’   An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to 
The Applicant additionally compares the recitations of the present claims to Example 42 from the subject matter eligibility examples.  In response, the Examiner points out that the claims from Example 42 recite an improvement to formatting synchronization that is rooted in computer technology.  In contrast, the present claims do not recite a solution that is rooted in computer technology.  The steps of the claims could be implemented mentally or on paper – interrupted work could be continued at other locations using paper copies.  There is a distinct different between reciting an improvement to a computer as a tool and using a computer as a tool to implement an abstract idea.  
The claims remain ineligible under 35 USC §101.
35 USC §102.103 Rejections
The Applicant traverses the rejection of the claims as being anticipated by Horvitz, contending that Horvitz does not teach a moving body in ¶[0078].  In response, the Examiner points to ¶[0069] of Horvitz, which teaches an automobile.  In ¶[0042] and [0078], Horvitz discloses environmental information that may indicate the device is moving.  The Examiner interprets this disclosure to include a moving automobile (or the like), which is a moving body.  The rejection of the claims in view of the prior art is updated and maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 8-16 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 8-16 are all directed to one of the four statutory categories of invention, the claims are directed to work support (as evidenced by the preamble of exemplary claim 8), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a)(2).  The limitations of exemplary claim 8 include:  “acquiring . . . information related to a storage place for data;” and “setting . . . a second information processing apparatus . . . so that the data can be accessed.”  The steps are all steps for data input and data manipulation related to the abstract idea of work support that, when considered alone and in combination, are part of the abstract idea of work support.  The dependent claims further recite steps for data manipulation (see claims 8-12, 14, and 15) and data reporting (see claims 12-13) that are part of the abstract idea of work support.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes management of tasks and office work.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a controller and information processing apparatuses in independent claim 8; and information processing  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-10, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2012/0011511 A1 to Horvitz et al. (hereinafter ‘HORVITZ’).

Claim 8 (New)
HORVITZ discloses a work support system comprising: a controller configured to execute: acquiring, if a user interrupts a work that has been executed by using a first information processing apparatus (see abstract; a task management application configured to monitor one or more interactions between a user and a device) and moves by a moving body (see ¶[0069]; a user activates an email program while waiting at a stoplight in his or her automobile.  See also ¶[0042] and [0078]; environmental information may indicate the device is moving), information related to a storage place for data accessed by the first information processing apparatus in relation to the interrupted work (see abstract and ¶[0006]-[0007] and [0025} & Figs. 3-4; mark or route the task for later reminding and display when a session is resumed. A computer process, a computing system, or an article of manufacture such as a computer readable storage medium); and  
setting, based on the information related to the storage place for the data, a second information processing apparatus possessed by the moving body so that the data can be accessed by the second information processing apparatus (see ¶[0005]; the session can be resumed in a state that is the same or similar to the state in which the session was interrupted.   See also ¶[0077]-[0078]; a web browser may be started while travelling on a train, and is interrupted when the train arrives at the destination.  The session may be continued when a web browser is started at another device such as the home or office.  See also claims 1, 10, 12, and 13; determine an environmental context of use associated with the device at which the session is being continued, and provide a follow-up action that is tailored to the type of device and the environmental context of use).

Claim 9 (New)
HORVITZ discloses the work support system according to claim 8.
HORVITZ further discloses wherein the controller is configured to further execute: acquiring predetermined information for instructing a timing for setting the second information processing apparatus so that the data can be accessed (see ¶[0005]; retain attributes of environmental context, such as time.  See also ¶[0026]-[0027], [0029] and [0052]; determine ; and 
the controller sets the second information processing apparatus so that the data can be accessed in accordance with the predetermined information (see abstract, ¶[0002] & claims 1 and 3; the session is completed at a later time at a different device).

Claim 10 (New)
HORVITZ discloses the work support system according to claim 8.
HORVITZ additionally discloses wherein the controller is configured to further execute: setting a third information processing apparatus which is correlated with a destination and which can be used by the user so that the data accessed by the second information processing apparatus on the interrupted work can be accessed by the third information processing apparatus, if the interrupted work is not completed when the moving body arrives at the destination (see ¶[0077]-[0078]; a web browser may be started while travelling on a train, an is interrupted when the train arrives at the destination.  The session may be continued when a web browser is started at another device such as the home or office.  See also claims 1, 10, 12, and 13; determine an environmental context of use associated with the device at which the session is being continued, and provide a follow-up action that is tailored to the type of device and the environmental context of use).

Claim 15 (New)
HORVITZ discloses the work support system according to claim 8.
HORVITZ further discloses wherein the controller is configured to further execute: setting the second information processing apparatus so that the data can be accessed, by setting network environment so that the user can access the storage place for the data by the second information processing apparatus (see ¶[0078]; the session may be resumed when the .

Claim 16 (New)
HORVITZ discloses a work support method comprising: acquiring, if a user interrupts a work that has been executed by using a first information processing apparatus (see abstract; a task management application configured to monitor one or more interactions between a user and a device) and moves by a moving body (see ¶[0069]; a user activates an email program while waiting at a stoplight in his or her automobile.  See also ¶[0042] and [0078]; environmental information may indicate the device is moving), information related to a storage place for data accessed by the first information processing apparatus in relation to the interrupted work (see abstract and ¶[0006]-[0007] and [0025} & Figs. 3-4; mark or route the task for later reminding and display when a session is resumed. A computer process, a computing system, or an article of manufacture such as a computer readable storage medium);; and 
setting, based on the information related to the storage place for the data, a second information processing apparatus possessed by the moving body so that the data can be accessed by the second information processing apparatus (see ¶[0005]; the session can be resumed in a state that is the same or similar to the state in which the session was interrupted.   See also ¶[0077]-[0078]; a web browser may be started while travelling on a train, and is interrupted when the train arrives at the destination.  The session may be continued when a web browser is started at another device such as the home or office.  See also claims 1, 10, 12, and 13; determine an environmental context of use associated with the device at which the session is being continued, and provide a follow-up action that is tailored to the type of device and the environmental context of use).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0011511 A1 to HORVITZ et al. in view of US 2009/0327021 A1 to Nanji (hereinafter ‘NANJI’).

Claim 11 (New)
HORVITZ discloses the work support system according to claim 8.
HORVITZ does not specifically disclose, but NANJI discloses, wherein the controller is configured to further execute: setting the second information processing apparatus so that the user can make communication with another person in charge or a plurality of other persons in charge via the second information processing apparatus, if the interrupted work is a work which is to be executed by the user together with the another person in charge or the plurality of other persons in charge (see ¶[0063]; managers can be alerted if a delegated task is delayed or not completed).
HORVITZ discloses a method for supporting users with task continuity and completions across devices and time, where a task may be interrupted before completion (see ¶[0002]).  NANJI discloses a system for control of an enterprise for carrying out tasks, where managers are alerted if a task is delayed or not completed.  It would have been obvious for one of ordinary 

Claim 12 (New)
HORVITZ discloses the work support system according to claim 8.
HORVITZ does not specifically disclose, but NANJI discloses, wherein the controller is configured to further execute: determining a presence or an absence of a collaborative work, which is to be executed by the user together with another person in charge or a plurality of other persons in charge after the interrupted work is interrupted (see ¶[0065]; tasks originating from the same project.  A member is assigned and a manager is assigned to a task); and 
notifying a user terminal or user terminals of the another person in charge or the plurality of other persons in charge who is/are in charge of the collaborative work, of an adjustment request for adjusting a schedule of the collaborative work, if the collaborative work is present (see ¶[0063]; managers can be alerted if a delegated task is delayed or not completed.  See also ¶[0072] and [0102]; allow managers to identify delayed tasks.  A revision to a standard procedure, members can be scheduled and the change communicated to management).
HORVITZ discloses a method for supporting users with task continuity and completions across devices and time, where a task may be interrupted before completion (see ¶[0002]).  NANJI discloses a system for control of an enterprise for carrying out tasks, where managers are alerted if a task is delayed or not completed.  It would have been obvious for one of ordinary skill in the art at the time of invention to alert managers as taught by NANJI in the system executing the method of HORVITZ with the motivation to communicate urgent information to a boss (see HORVITZ ¶[0054]).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0011511 A1 to HORVITZ et al. in view of US 2011/0107334 A1 to Kapoor et al. (hereinafter ‘KAPOOR’).

Claim 13 (New)
HORVITZ discloses the work support system according to claim 8.
HORVITZ does not explicitly disclose, but KAPOOR discloses, wherein the controller is configured to further execute: presenting information desired by the user, depending on a reason why the user has interrupted the interrupted work (see ¶[0092]-[0093] and Fig. 8; if the task manager needs help to resolve a delay, the task manager can specify the help needed, such as personnel, equipment, etc.  See also ¶[0006]; equipment may fail, vendors may not deliver on time).
HORVITZ discloses a method for supporting users with task continuity and completion across devices and time, where  a user may interrupt a task before completion and provide follow-up actions (see ¶[0002] and [0005]).   KAPOOR discloses a method for project execution with task status updates (see ¶[0002]) that provides help needed when tasks are delayed.  It would have been obvious to provide help needed on delayed tasks as taught by KAPOOR in the system executing the method of HORVITZ with the motivation to provide needed assistance to complete tasks.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0011511 A1 to HORVITZ et al. in view of US 2011/0107334 A1 to Kapoor et al. (hereinafter ‘KAPOOR’).

Claim 14 (New)
HORVITZ discloses the work support system according to claim 8.
wherein the controller is configured to further execute: setting the second information processing apparatus so that the data can be accessed, by copying the data from the storage place for the data to the place capable of being accessed by the user in the second information processing apparatus (see abstract and ¶[0025] and [0043]-[0045]; copy shared files on a file server by uploading or synchronization from a local device).
HORVITZ discloses a method for supporting users with task continuity and completion across devices and time, where  a user may interrupt a task before completion and provide follow-up actions (see ¶[0002] and [0005]).   FERDOWSKI discloses file sharing via link generation, where files are uploaded to a server for sharing so that the files may be made accessible via a link.  It would have been obvious to include the synchronization as taught by FERDOWSKI in the system executing the method of HORVITZ with the motivation to allow users to continue work on files across multiple devices (see FERDOWSKI ¶[0004] and HORVITZ ¶[0025])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/             Primary Examiner, Art Unit 3624